OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment, Argument

The applicant’s amendment received 23 August 2021 involving amendments to the drawings and specification is acknowledged. However, the amendments did not fully address or overcome the basis for the refusal under 35 U.S.C. 112(a) and (b). Furthermore, the applicant’s attempt to overcome the refusal under 35 U.S.C. 112(a) and (b) by inserting new language into the specification describing the appearance and configuration of elements of the design which are not described in the original filing of the application has necessitated a final refusal under 35 U.S.C. 112(a) for failing to meet the original description of the claim. The refusal is hereby sustained and made final as described below.

The applicant’s argument received 23 August has also been noted and considered. The argument is directed towards the refusal under 35 U.S.C. 102 over the ES1161684 patent. The applicant appears to be arguing that the ES1161684 patent ownership is common with the present application, and with the PCT WO201782683A1. This is however not pertinent to the present refusal, which is due to the public disclosure of the design long before one year prior to the effective filing date of the present application, as the public availability of ES1161684 was 21 October 2016 and the effective filing date of application 35/506,488, the present application, is 19 October 2018. No foreign priority was claimed in the present application at the time of filing, nor was it eligible as the six month window had elapsed. Therefore the 35 U.S.C. 102(b) exception does not apply, and the refusal over the ES1161684 patent is proper.

The applicant has made no argument or acknowledgement of the refusal under 35 U.S.C. 102 over the prior art iPhone 5 by Apple, and therefore that refusal is also sustained. 

The application is now finally refused as follows.



Objection – Drawings
 
The drawings received 23 August 2021 do not meet the requirements of MPEP § 1503.02 and 37 CFR 1.152.
 
The quality of the drawings is objected to, as all lines are not durable, clean, and sufficiently dense and dark, and uniformly thick and well-defined.) Borders, shadows, debris, and anything that represents extraneous subject matter are not permitted in design applications. Therefore all new reproductions must be submitted with improved overall quality.
 
The applicant is cautioned that the processes of faxing, photocopying, or scanning degrades the quality of drawings. Even mailing in a physical copy of the drawings requires that the office scan them into the system, and the quality cannot be guaranteed. It is recommended that the applicant submit the electronic PDF files as originally created in digital software electronically to avoid all possible degradation. The applicant should contact the Electronic Business Center at 1-866-217-9197 if guidance is needed.


    PNG
    media_image1.png
    505
    424
    media_image1.png
    Greyscale


Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102
 
The claim is finally refused under 35 U.S.C. 102(a)(1) as being anticipated by iPhone 5 by Apple because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of iPhone 5 by Apple is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs show a substantially rectangular smart mobile phone, with a rectangular shape positioned in the center of the front surface, with smaller oval and circular features arranged above and below it.
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511


    PNG
    media_image2.png
    472
    343
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    230
    262
    media_image3.png
    Greyscale

Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Under this standard, the appearance of the iPhone 5 by Apple reference is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 19 October 2018, the demonstrative photo reference being used for the iPhone 5 by Apple was uploaded May 31, 2015, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper.  

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102
 
The claim is also finally refused under 35 U.S.C. 102(a)(1) as being anticipated by Spanish Patent publication ES1161684 because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of the Spanish Patent publication ES1161684 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs show a substantially rectangular smart mobile phone, with a rectangular shape positioned in the center of the front surface, with smaller oval and circular features arranged above and below it.
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

    PNG
    media_image4.png
    472
    343
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    350
    286
    media_image5.png
    Greyscale

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Under this standard, the appearance of the Spanish Patent publication ES1161684 is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 19 October 2018, the filing date of the prior art patent was 26 July 2016 and the public availability date of the patent reference was 21 October 2016, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper. Though the inventorship of the two patents is similar, the time elapsed is too great for priority to be claimed to the prior patent. Instead, it operates as a prior art disclosure of the design.




Claim Refusal – 35 U.S.C. 112
 
 also finally refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
 
Only two views of the design are included in the drawing disclosure, a front elevation view and a rear elevation view. Due to this limited disclosure, multiple possible interpretations of the details of the design are possible, resulting in a claim which is indefinite and nonenabling. For example, the elements shown on the rear of the smart mobile phone might be recessed into the device, they might be raised slightly, or they might be two dimensional drawings on the surface of the article and the lines shown might represent simply grooves or painted markings. These features might also represent some combination of these possible configurations. Without the support of additional angles in the original disclosure, there is no means for the viewer to understand the precise three dimensional configuration of the article without resorting to conjecture.

    PNG
    media_image6.png
    436
    343
    media_image6.png
    Greyscale

The applicant may attempt to overcome this refusal by removing all indefinite and nonenabled features from within the scope of the claim, by reducing them to broken lines. The applicant is cautioned against 

Claim Rejection – 35 U.S.C. 112(a)
 
The claim is finally rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

Specifically, the language included in the amended specification that reads “The solid lines in the figures represent the Smart mobile phone contour and elements that are flush with the Smart mobile phone surfaces.” fails to comply with the original written description requirement, as it describes the appearance and configuration of surfaces which were not fully described at the time of filing. Furthermore, the language describes configurations of elements of the design which are not supported by the visual disclosure of the design. In a design application, the entirety of the claim is directed to the visual disclosure of the design and written description may only serve the purpose of supporting what is already shown in the drawing disclosure.

Conclusion
The claim is finally refused under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the 

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922